Citation Nr: 1326978	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  10-08 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, posttraumatic stress disorder (PTSD), and seasonal affective disorder (SAD), bipolar type.


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1990 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In August 2012, the Board remanded the claim for additional development.  In the same decision, the Board found that the Veteran is entitled to consideration of his claim on the merits, as opposed to on a new and material evidence basis.  38 C.F.R. § 3.156(c)(2012).

The Board observes that the RO has adjudicated the issue as entitlement to service connection for schizoaffective disorder.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that claims of service connection for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Medical evidence of record contains diagnoses of schizoaffective disorder and SAD, bipolar type.  Additionally, the Veteran has contended that he suffers from PTSD.  Therefore, the Board has recharacterized the claim on appeal as reflected on the title page.

In addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are potentially relevant to the issue on appeal.  Thus, any future consideration of this Veteran's case should take into account the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include schizoaffective disorder, SAD (bipolar type), and PTSD.  For the reasons that follow, his claim must be remanded.

In August 2012, the Board remanded the Veteran's claim with instructions to, inter alia, obtain relevant VA treatment records from the Miami VA Medical Center (VAMC), specifically including records of his participation in the Psychosocial Residential Rehabilitation Treatment Program (PRRTP) beginning in February 2012.  VA treatment records from the Miami VAMC dated April 20, 2012 through June 2013 were obtained and associated with the electronic claims file.  It is clear from those records that the Veteran participated in PRRTP from February 1, 2012 to May 7, 2012.  However, the records dated February 1, 2012 through April 19, 2012 do not appear to have been obtained.  They are not associated with the paper claims file or the paperless, electronic file, and there is no statement in the record that they do not exist or are unavailable.  Therefore, these must be sought.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran's service treatment records (STRs) show that he received significant psychiatric treatment in service.  In this regard, the Board observes that the STRs show that he had suicidal and homicidal ideation and he was diagnosed as having psychiatric disabilities.  Service personnel records and STRs confirm that the Veteran was assaulted by another servicemember in February 1995.  In Social Security Administration (SSA) records, he repeatedly refers to his PTSD and describes relevant symptoms.  In submissions dated September 2006 and August 2012, he refers to the personal assault in service as a stressor.  He has not been diagnosed with PTSD, but the June 2013 VA psychiatric examiner did not address whether this confirmed stressor could be related to the Veteran's current psychiatric disability.  Thus, a new examination is needed.

Additionally, the June 2013 VA examiner opined that the Veteran's schizoaffective disorder is not related to service because STRs note no evidence of psychosis, cognitive disorder, or thought disorder, and because his psychotic symptoms did not onset until 1999 or 2000, four or five years after discharge.  However, the 2013 medical opinion does not explain why the Veteran's current psychiatric disability could not be related to his in-service symptoms, treatment, assault, or diagnoses.  A lack of contemporaneous medical evidence alone is not sufficient basis to discount the Veteran's lay statements that he has had psychiatric symptoms since service.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (no diagnosis of schizophrenia for 20 years after service; failure to properly consider lay evidence relating to the onset of the disability).  

Moreover, the examiner failed to address several pieces of evidence that suggest an earlier onset date.  SSA records include a Mental Impairment Questionnaire dated in March 2002 that was completed by the VA psychiatrist who first diagnosed the Veteran with schizoaffective disorder in February 2002.  In that document, the VA psychiatrist states that the Veteran was in his twenties at the time of onset.  The Veteran was in his twenties from 1986 to 1996, suggesting that the diagnosis may well have had its onset in service.  The VA psychiatrist also stated, "These symptoms have persisted for a long period of time.  He has gone untreated for many years."  This also suggests an earlier onset date.  Finally, the STRs note symptoms including feeling others were "out to get me," depression, suicidal ideation, and homicidal ideation.  This evidence should be addressed in the new examination.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain VA treatment records, physically or electronically, from the Miami VAMC dated from February 1, 2012 through April 19, 2012, as well as any VA treatment records that are relevant to the Veteran's mental health dated after June 2013.  If no relevant records exist, then the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Notify the Veteran that he may submit lay statements from himself, as well as from individuals such as friends and/or family members, who have first-hand knowledge of the onset and/or recurrence of his psychiatric symptoms during and/or since service.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After completing the above, schedule the Veteran for a VA examination.  The claims file should be reviewed by the examiner in conjunction with the examination.  Any necessary tests should be conducted.  After examining the Veteran and reviewing the claims file, the examiner should:

a).  Identify all psychiatric disabilities found to be present; a diagnosis of PTSD must be ruled in or excluded;

b)  Opine as to whether it is at least as likely as not that any current psychiatric disability had its onset during service; or within one year of service discharge (i.e. by May 1996); or is otherwise etiologically related to the Veteran's service (including the psychiatric treatment, symptoms (including suicidal and homicidal ideation , diagnoses, and personal assault reflected in the service records).

In answering this question, the examiner should acknowledge the competent lay evidence regarding the onset of the Veteran's psychiatric problems and the reported continuity of these problems since service in relation to his current diagnosis(es).

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

4.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

